Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 7/8/2022 are entered
Specification
The amendment to the specification received 7/8/2022 is entered.
Drawings
The drawing received 7/8/2022 is acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
Claim limitation “means for measuring” of claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for measuring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
The specification provides for a “micro controller” or “microprocessor”
Claim limitation “apparatus for causing ice to be generated” of claim 9 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “for causing ice to be generated” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
The specification provides for a number of “refrigeration coils” and a “compressor” which cause ice to be generated.


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2015014441) in view of Hochsteiner (EP 3088878).
Regarding claims 1-2 and 9, Kato discloses (references made to figure 1 unless otherwise noted) an ice bath comprising a container (1), a refrigeration coil (3) for causing liquid in the container to turn to ice, a pipe (8) for carrying liquid to be cooled by the ice bath for dispense (at dispensing nozzle 9) and at least three conductive probes (22, 23, and 24) for measuring ice thickness, wherein the conductive probes are provided between the refrigeration coil (3) and the pipe (8) for carrying liquid to be dispensed such that a first one of the conductive probes (24) is provided closer to the refrigeration coil than at least second and third conductive probes (figures 2 and 3 show relative length of the probes, as probe 24 is shorter in length the probe tip is closer to the refrigeration coil 3 than 22 and 23), and thereby said second and third conductive probes (22 and 23) are provided closer to the piping (8) than the first conductive probe, and wherein the second and third probes are equidistant from the refrigeration coil (shown in figure 3 probes 22 and 23 are the same length and thus equidistant).
Kato further discloses (referring to claim 9) measuring the conductance of the first, second and third probes to determine when ice has reached the first, second, and third probes and then when ice recedes therefrom (from figure 4 “ON” for probes 22, 23, and 24 are free of ice and “OFF” is for when the probes are covered in ice) and to use the measurements to control apparatus for causing ice to be generated (as per figure 4 the compressor 5A turns on/off based on the probes condition).
Kato discloses measure the conductance of the probes (22, 23, and 24) relative to a ground probe (28) and thus lacks measuring the conductance between the first, second, and third probes as claimed.
Hochsteiner discloses a means for measuring conductance between first, second, and third probes ([0005]-[0006]), exactly three probes, which measures resin impregnation into a substrate in order to control a supply rate of more resin.
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of utilizing conductive probes for measurement. Kato provides for measuring conductance between measurement probes and a reference or ground probe; Hochsteiner teaches the alternative of measuring conductance between the measurement probes. The result of the substitution would have been predictable. MPEP 2143 B. 
Regarding claim 3, Kato disclose the container (1) has side walls, the refrigeration coil (3) lying closer to the side walls than the piping (8) carrying liquid to be dispensed and wherein the conductive probes (22, 23, and 24) are mounted between the refrigeration coil and the piping.
Regarding claim 4, Kato discloses the piping (8) is provided in the form of a coil.
Regarding claim 5, Kato discloses the second and third probes (22 and 23) are also equidistant from the pipe (8) for carrying liquid to be dispensed (from figure 3  probes 22 and 23 extend the same distance towards pipe 8). 
Regarding claim 7, Kato and Hochsteiner disclose the means for measuring the conductance is arranged to measure the conductance between each respective pair of probes in turn ([0005] of Hochsteiner provides for time basis or turns).
Regarding claim 8, Kato and Hochsteiner discloses current is applied to the probes in turn by a controller in order to measure conductance between the respective pairs of probes (provided by Hochsteiner); however Kato and Hochsteiner are silent concerning DC current. It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that current is used for measurement of the conductive probes. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only two potential solutions either AC or DC As per (3), one of ordinary skill in the art would recognize that using DC current would have not yielded unpredictable results, since DC would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the utilizing DC current allows the system to function in a manner consistent with the disclosure of Hochsteiner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized DC current, as a matter of trying a finite number of predictable solutions, in order to allow measurement of relative conductance, without yielding unpredictable results.
Regarding claim 10, Kato discloses a minimum ice value is set as that of a thickness which extends from the refrigeration coil (3) to the first probe (24), and a maximum ice value is set at a level of an ice thickness which extends to both the second and third probes (22 and 23) and controlling icing to keep the amount of ice within the liquid within the container between the minimum and maximum levels ([0013]).
Regarding claim 11, Kato discloses measuring relative conductance through water, as dissolved solids alter the impedance of water the measurement of Kato also is capable of detecting dissolved solids. Measurement between probes provided by Hochsteiner.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2015014441), in view of Hochsteiner (EP 3088878), and in further view of Hawkins et al (US 6,662,573)
Regarding claim 6, Kato as modified provides for three probes, at least one (24) of the probes being closer to the refrigeration coil (3) than the other probes (22 and 23); but lacks four or more probes. Haskins shows a four or more probes (plurality of 50 or plurality of 51, 52, 53, and 54 in single 50) for detecting the size of the ice cooling bank. It would have been obvious to one of ordinary skill in the art to have provided four or more probes to Kato in order to provide finer measurement of the ice block size.
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. Regarding pages 10-15 applicant discusses the device of Kato and argues that modification would change the principal of operation. The office readily acknowledges that Kato utilizes a ground probe and references the measuring probes to the ground probe to measure ice. However the combination is to substitute the technique/arrangement of a ground probe for the measurement between all probes as taught by Hochsteiner.
Hochsteiner provides that measurement among a plurality of probes to detect presence of material (resin) in a substrate. At page 15 applicant argues that Hochsteiner is non-analogous art. However the use of relative conductance between probes for detection of material is the same field of endeavor and reasonably pertinent to the problem being solved. Applicant further argues that the modification is not suggested to be simplified or more reliable; however no such assertion was made nor is that required to substitute one known means for another. Whether or not improvement is achieved by the combination is not relied upon.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (US 6,374,622) ice bank control.
Jones (US 5,606,864) ice bank probe.
Ziesel et al (US 5,502,977) ice bank probes.
Chesnut (US 4,823,556) ice bank control.
Mueller et al (US 4,545,505) ice bank control.
Rodth (US 4,008,832) ice bank control.
Jones (US 3,502,899) ice bank control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763